Citation Nr: 1452800	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  08-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and June 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing is of record.

These matters were previously remanded in June 2013 for further development.  The Board finds substantial compliance with the requested development regarding the claim of entitlement to service connection for diabetes mellitus.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for prostate cancer REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era and exposure to herbicides may not be presumed.

2.  The Veteran's personnel record do not show that he was exposed to testing sites or storage sites for herbicides while stationed at Eglin Airforce Base between 1978 and 1984, and the most probative evidence of record shows that he was not exposed to herbicides during active military service.

3.  The Veteran is not shown to have complaints or finding of diabetes mellitus in service or within the first year after separation from service.  The current diagnosis of diabetes mellitus is not shown by competent clinical evidence or competent lay evidence of record to have been due to or incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated June 2005 and October 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  VA has obtained the Veteran's service personnel records and contacted the United States Army and Joint Services Records Research Center (JSRRC) with regard to verifying the Veteran's claimed exposure to herbicides at Eglin Airforce Base.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Certain chronic disabilities, such as diabetes mellitus, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)(2014). 

For Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain listed diseases, such as type II diabetes mellitus and prostate cancer that become manifest within a particular period after service, based on presumed exposure to herbicides.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307 , 3.309(e)(2014).  If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased to be applicable.  38 C.F.R. § 3.309(e) (2014).  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection for herbicide-related diseases is applicable.  38 C.F.R. § 3.309(e) (2014).

A claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the disability which developed years later.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991). 

The Board must determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt shall be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he is entitled to service connection for diabetes mellitus due to exposure to herbicides during active service.  Alternatively, the Veteran also claims that diabetes mellitus manifested during service with symptoms such as lethargy, weight loss, a water-only diet, and a high fasting blood glucose level.  

Initially, the Board notes that the Veteran did not serve during the Vietnam era nor does the he assert he was exposed to herbicides in the Republic of Vietnam.  Instead, he claims and has provided testimony and news articles that indicate herbicides were used and stored at Eglin Air Force Base (AFB) while he was stationed at Eglin Air Force Base.  The Veteran's personnel file shows that during his service, he was assigned to Eglin Airforce Base from 1978 to 1984.  A JSRRC report from September 2012, shows an inability to document that the Veteran was exposed to herbicides at Eglin AFB or that he was in the specific vicinity of the test study area.  Available historical data shows that Eglin AFB was used to test Agent Orange spray equipment throughout the 1960s.  A 2-mile square area of Eglin AFB located near Walton Beach in northwest Florida was used to store, load, and test herbicides during a 1962 to 1970 spray test program.  The program was initiated in April 1972 on Test Area C-52A at Elgin AFB.  The herbicide was placed in five replicated 10 by 10 foot plots.  The plots were periodically sampled over a period of six years and monitored by two civilians and two military officers.  The JSRRC concluded the report by noting that the Veteran's exposure to Agent Orange or other tactical herbicides could not be conceded at that time.  Accordingly, the Board finds that the Veteran's statements alone cannot be used to establish herbicide exposure during service.  The Board finds that the evidence of record does not support the Veteran's contention that he was exposed to herbicides in service and therefore, he is not entitled to service connection for type II diabetes mellitus on a presumptive basis based on exposure to herbicides pursuant to 38 C.F.R. §  3.309(e) (2014).

The Veteran's service medical records do not show any treatments or indications of blood sugar problems or diabetes mellitus in service.  Specifically, blood sugar levels measurements were reported as 96 mg/dL in July 1994, 90 mg/dL in December 1994,  and 95 mg/dL in December 1996.

Post service treatment records shows that on October 2004, the Veteran reported that two weeks prior, he started to feel thirsty and drank more water than usual.  He also noted an increase in diuresis.  He also was nauseated and had a glucose measurement of 755.  The Veteran was diagnosed with diabetes mellitus.

An August 2013 VA diabetes mellitus examination report showed that the Veteran was diagnosed with type II diabetes mellitus in October 2004.  The examiner noted the Veteran's report of the onset of type II diabetes mellitus in the early 1990s with such symptoms as lethargy, fasting, and drinking water.  The examiner provided a medical opinion that it was less likely than not that type II diabetes mellitus was incurred in or caused by active service.  The examiner's rationale consisted of noting that the Veteran retired in December 2000 and was not diagnosed with type II diabetes until October 2004.  The examiner reported that there was no indication of the Veteran's type II diabetes manifesting within the first year after separation from service and no indications that a diabetic diet should have been instituted before the diagnosis in October 2004.  

The Board finds that the most probative evidence of record is the August 2013 VA examination report that concluded that after reviewing all the evidence of record and considering all the lay statements of record, that it was less likely as not that the Veteran's current type II diabetes mellitus was incurred in or was due to active service, or that the disability had manifested within one year of separation of service.  The examiner considered all of the evidence of record and identified the Veteran's in-service and post-service blood glucose readings which all indicated that the Veteran did not have type II diabetes during service or within the first year after separation from service.  Accordingly, the Board finds that the August 2013 VA examination report is highly probative in denying the Veteran's claim.  Prejean v. West, 13 Vet. App. 444 (2000).

Additionally, there is no competent medical evidence or opinion that the Veteran's type II diabetes mellitus related to the Veteran's service or manifested within one year after separation from service, and neither the Veteran nor representative has presented, identified, or even alluded to the existence of any such opinion.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for type II diabetes mellitus.

The only other evidence of record supporting the Veteran's claim are his own lay statements.  In those statements, the Veteran contends that he had symptoms of diabetes in the early 1990s such as lethargy and thirst.  However, the Board finds that the Veteran is a layperson and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of type II diabetes mellitus.  Diagnosing type II diabetes mellitus and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's statements regarding diagnosis and etiology are not competent.  Even if they were competent, they are outweighed by the medical opinion obtained from a medical profession.  While the Veteran is competent to report symptoms such as lethargy and thirst, he is not competent to attribute those symptoms to a diagnosis of diabetes mellitus.  The VA examiner considered those reported symptoms during service, and also considered the laboratory testing in finding that diabetes mellitus was not present in service, within one year following separation from service, or due to service.

The Board concludes that the preponderance of the evidence shows that diabetes mellitus did not manifest during service or within one year of separation from active service and was not caused by active service.  The preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service.  Therefore, the preponderance of the evidence is against the claim for service connection for diabetes mellitus and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.


REMAND

Unfortunately, a remand is required for the claim of entitlement to service connection for prostate cancer.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is provided every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) (4) (2014).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Here, as directed by the Board's June 2013 Remand, the Veteran underwent a VA examination concerning the etiology of prostate cancer.  The VA examiner, after reviewing the claims file and conducting a physical examination, concluded that it was less likely as not that the Veteran's prostate cancer was incurred in or caused by active service.  The examiner's rationale was that the Veteran was first diagnosed with prostate cancer in September 2006.  Also noted was that the Veteran was discharged in December 2000 and, with regard to an elevated PSA reading in January 1999, the VA examiner noted that could be due to a number of factors.  However, the examiner did not opine whether that reading was at least as likely as not indicative of prostate cancer.

The Board finds that the August 2013 VA examiner provided an inadequate rationale concerning the Veteran's elevated PSA reading in January 1999 and therefore a new VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).  The Board finds that another VA opinion is necessary to address the etiology of prostate cancer.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a urologist to address the etiology of prostate cancer.  The examiner must review the record and specifically consider the Veteran's contentions regarding the etiology of prostate cancer.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, should be included in the examination report.  The urologist is instructed that the Veteran's in-service claim of exposure to herbicides is not conceded.  The urologist must address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that prostate cancer was incurred in or is etiologically related to active service?  

(b) Is it at least as likely as not (50 percent probability or greater) that the elevated PSA dated January 1999 is indicative of prostate cancer manifesting during active service?  If the elevated PSA reading in January 1999 is more likely attributable to other causes, that should be stated.

(c) Considering the state of the prostate cancer when first identified, is it at least as likely as not (50 percent probability or greater) that the prostate cancer was present or manifested within the first year of separation from active service (on or before December 30, 2001)?  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


